Case 0:20-cv-60808-AHS Document 24 Entered on FLSD Docket 08/13/2020 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 20-cv-60808-SINGHAL/Valle

  ABIMAEL ROSADO, on behalf of               )
  Himself and all others similarly situated, )
                                             )
         Plaintiff,                          )
                                             )
  v.                                         )
                                             )
  ATLAS APEX ROOFING, LLC.                   )
  d/b/a ATLAS-APEX ROOFING                   )
                                             )
         Defendant.                          )


             MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

         COMES NOW Plaintiff, Abimael Rosado, on behalf of himself and all others similarly

  situated (hereinafter “Plaintiffs”), by and through his undersigned counsel, and hereby requests

  leave to file his first amended complaint, including pursuant to Rule 15(a)(1)(B), Fed. R. Civ. P.,

  against Defendants, Atlas Apex Roofing, LLC d/b/a Atlas-Apex Roofing and Concrecel USA,

  LLC, and in support hereof Plaintiffs state as follows:

                 This is an FLSA case. On July 14, 2020, this Court entered its trial order, setting

  certain deadlines, including today’s deadline to amend pleadings and add parties. (Doc. 20).

                 Plaintiffs seek to amend the Complaint for the purpose of adding an additional

  defendant, Concrecel USA, LLC, one of the entities that issued plaintiffs a paycheck. Attached

  hereto as Exhibit “1” is Plaintiffs’ first amended complaint, adding Defendant Concrecel USA,

  LLC.




                                      SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 24 Entered on FLSD Docket 08/13/2020 Page 2 of 3
  Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808

                  Plaintiffs’ request is not sought for any improper purpose, but so that justice can be

  done. No party will be prejudiced by allowing Plaintiffs leave to amend the complaint, including

  because it is timely under this Court’s deadline to amend pleadings.

             CERTIFICIATE OF CONFERRAL PURSUANT TO LOCAL RULE 7.1(a)(3)

          Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant has

  conferred with counsel for Defendant Atlas Apex Roofing in a good faith effort to resolve the

  issues and obtain its non-opposition. As of the time of this filing, Defendant was unable to provide

  its opposition or non-opposition; however, the parties will advise the Court once Defendant

  responds in opposition or non-opposition via a separate filing.

          WHEREFORE, Plaintiffs respectfully request that this Court allow him to file his first

  amended complaint to add a Defendant.

          Respectfully submitted this 13th day of August, 2020.
                                                 Respectfully Submitted,

                                                 //s//Michael G. Green II, Esq.
                                                 SALAS LAW FIRM, P.A.
                                                 8551 West Sunrise Boulevard
                                                 Suite 300
                                                 Plantation, FL 33322
                                                 Office: (954) 315-1155
                                                 Fax: (954) 452 -3311
                                                 Email: michael@jpsalaslaw.com
                                                 Fla. Bar. No. 60859

                                                 //s//John P. Salas, Esq.
                                                 SALAS LAW FIRM, P.A.
                                                 8551 West Sunrise Boulevard
                                                 Suite 300
                                                 Plantation, FL 33322
                                                 Office: (954) 315-1155
                                                 Fax: (954) 452 -3311
                                                 Email: jp@jpsalaslaw.com
                                                 Fla. Bar. No. 87593



                                               2
                                       SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 24 Entered on FLSD Docket 08/13/2020 Page 3 of 3
  Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808




                                      CERTIFICATE OF SERVICE

          I hereby certify that on the 13th day of August, 2020, the foregoing document was
  electronically filed with the Clerk of Court using CM/ECF. I also certify the foregoing document is
  being served this day on all counsel of record on the attached Service List in the manner specified,
  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive electronically
  Notices of Electronic Filing.
                                                //s//Michael G. Green II



                                           SERVICE LIST


  SPIRE LAW, LLC
  2572 W State Road 426, Suite 2088
  Oviedo, Florida 32765
  Jesse I. Unruh, Esq.
  jesse@spirelawfirm.com




                                               3
                                       SALAS LAW FIRM, P.A.
